Opinion of the Court
Ferguson, Judge:
At the accused’s trial, his statement was admitted into evidence despite the fact the proof demonstrated he was not advised by his interrogator that he was entitled to appointed military counsel. This was prejudicial error. United States v Tempia, 16 USCMA 629, 37 CMR 249; United States v Pearson, 17 USCMA 204, 37 CMR 468. In addition to the foregoing, the Government concedes the law officer’s instructions regarding the effect of his ruling admitting the statement in evidence were erroneous in that they permitted the fact finders to infer volun-tariness from that ruling alone. Thus, the statement was not only inadmissible in itself but the instructions regarding the manner in which it was obtained were likewise prejudicial. Reversal, therefore, is required on both grounds. United States v Tempia, supra.
The decision of the board of review is reversed, and the record of trial is returned to the Judge Advocate General of the Army. A rehearing may be ordered.
Chief Judge QUINN and Judge Kil-DAY concur.